[Cite as State v. Purk, 2020-Ohio-5303.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           WARREN COUNTY




 STATE OF OHIO,                                  :

        Appellee,                                :        CASE NO. CA2020-03-017

                                                 :               OPINION
     - vs -                                                      11/16/2020
                                                 :

 CHASTITY PURK,                                  :

        Appellant.                               :




      CRIMINAL APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                           Case No. 19CR36053


David P. Fornshell, Warren County Prosecuting Attorney, Kirsten A. Brandt, 520 Justice
Drive, Lebanon, Ohio 45036, for appellee

Hicks Law Office, Bryan Scott Hicks, P.O. Box 359, Lebanon, Ohio 45036, for appellant


        PIPER, J.

        {¶1}     Appellant, Chastity Purk appeals a decision of the Warren County Court of

Common Pleas denying her motion for intervention in lieu of conviction ("ILC").

        {¶2}     Purk was a passenger in a vehicle that was stopped after the driver failed to

use a turn signal and had an expired registration. Upon approach, the officer asked if the

driver or his passengers had any weapons and Purk admitted that she had a firearm and

marijuana in her purse. Purk, who did not have a valid license to carry a concealed weapon,
                                                                      Warren CA2020-03-017

had a loaded handgun in her purse, which the officer later determined was stolen.

Additionally, Purk had methamphetamine on her person.

       {¶3}   Purk was indicted on one count each of aggravated possession of drugs, a

felony of the third degree, improper handling of a firearm in a vehicle, a felony of the fourth

degree, and carrying a concealed weapon, a felony of the fourth degree. Purk filed a motion

requesting ILC, contending that drugs or alcohol usage was a factor leading to the

commission of the offenses.

       {¶4}   The trial court determined that Purk was statutorily ineligible for ILC because

she was charged with a felony of the third degree. Purk then pled no contest to the first two

charges, and the state dismissed the carrying a concealed weapon charge. The trial court

found Purk guilty of aggravated possession of drugs and improper handling of a firearm in

a vehicle, and sentenced her to community control.

       {¶5}   Purk now appeals the trial court's decision finding her ineligible for ILC, raising

the following assignment of error:

       {¶6}   MS. PURK WAS IMPROPERLY FOUND INELIGIBLE FOR ILC.

       {¶7}   Purk argues in her sole assignment of error that the trial court erred in

determining that she is ineligible for ILC.

       {¶8}   In order to qualify for ILC, the defendant must meet each of the ten

requirements set forth in R.C. 2951.041(B)(1) thru (10). Among these, and according to

R.C. 2951.041(B)(2), an offender is not eligible for ILC if the offense to which he or she

ultimately pleads guilty involves a felony of the first, second, or third degree.

       {¶9}   As noted above, Purk was charged with aggravated possession of drugs, a

felony of the third degree. While Purk's other charges were felonies of the fourth degree,

she did not ask that the court bifurcate the proceedings or separate the indictment in any

manner making her eligible for ILC on the fourth-degree felony charges.

                                              -2-
                                                                    Warren CA2020-03-017

       {¶10} Instead, Purk's motion for ILC was general to those charges in her indictment.

Purk's ILC motion included a blanket assertion that drugs or alcohol contributed to all

offenses with which she was charged. Nor did Purk argue at the hearing that she was

eligible for ILC on the fourth-degree charges. Thus, Purk has forfeited the argument that

the trial court erred in denying her motion for ILC on the fourth-degree charge of improperly

handling weapons in a vehicle. State v. Gwynne, 158 Ohio St.3d 279, 2019-Ohio-4761.

Purk's assignment of error is, therefore, overruled.

       {¶11} Judgment affirmed.


       HENDRICKSON, P.J., and RINGLAND, J., concur.




                                            -3-